 

Exhibit 10.1

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

SECOND AMENDMENT

 

TO THE LICENSE, MARKETING AND DEVELOPMENT AGREEMENT

 

This Second Amendment (“Second Amendment”) to the License, Marketing and
Development Agreement dated November 14, 2013 (the “Original Agreement”) is
effective as of April 30, 2015 (the “Second Amendment Effective Date”), by and
between Anthrogenesis Corporation, a Delaware corporation doing business as
Celgene Cellular Therapeutics (“CCT”), and Alliqua BioMedical, Inc., a Delaware
corporation (“Alliqua”). Alliqua and CCT may each be referred to as a “Party” or
collectively be referred to as the “Parties”.

 

WHEREAS Alliqua and CCT entered into the Original Agreement and entered into a
certain First Amendment to the Original Agreement (the Original Agreement, as
amended thereby, the “Agreement”).

 

WHEREAS both Parties now wish to amend the terms of the Agreement as further
described in this Second Amendment;

 

NOW and THEREFORE the Parties hereby agrees as follows:

 

All capitalized terms used in this Second Amendment shall have the meaning
ascribed to them in the Agreement, except as otherwise expressly stated herein.
As of the Second Amendment Effective Date, the Agreement is amended as follows:

 

1.Article 1 (Definitions) is amended by adding the following new definitions in
alphabetical order:

 

“CTMs” means allogeneic connective tissue matrix derived from the chorionic
plate of the human placenta as produced according to the CCT Technology.

 

“Tissue Matrix” means each of ECMs and CTMs, and “Tissue Matrixes” means ECMs
and CTMs.

 

2.The defined term “Competing Product” in Article 1 (Definitions) of the
Agreement shall be deleted and replaced in its entirety with the following
definition:

 

“Competing Product” means, with respect to Biovance and ECMs, any advanced
biologic wound care biological skin substitute product [****] in the Field,
other than a Licensed Product. With respect to CTMs, “Competing Product” means
any advanced biologic wound care biological integumental tissue replacement or
supplementation product [****] in the Field, other than a Licensed Product.

 

3.The defined term “Field” in Article 1 (Definitions) of the Agreement shall be
deleted and replaced in its entirety with the following definition:

 

“Field” means acute and chronic non-healing wounds: pressure ulcers, venous
ulcers, diabetic ulcers, chronic vascular ulcers, tunnel/undermined wounds,
surgical wounds (donor sites/grafts, dehiscence), trauma wounds (abrasions,
lacerations, second degree burns, and skin tears), and draining wounds. With
respect to Biovance and CTMs, “Field” also means podiatric and orthopedic
applications for homologous uses that include the repair of damaged or
inadequate tissue to provide functional support of tendon, nerve, muscle and
bone.

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

4.The defined term “Launch Year” in Article 1 (Definitions) of the Agreement
shall be deleted and replaced in its entirety with the following definition:

 

“Launch Year” means, for Biovance, (i) with respect to the first Launch Year,
the 12-month period beginning on the first day of the calendar month immediately
preceding the first anniversary of the First Commercial Sale of Biovance and
(ii) with respect to any subsequent Launch Year, the 12-month period beginning
on the first day of the relevant anniversary of the first Launch Year. With
respect to the Tissue Matrixes, “Launch Year” means (i) with respect to the
first Launch Year, the 12-month period beginning on the first day of the
calendar month immediately preceding the first anniversary of the First
Commercial Sale of a Tissue Matrix, and (ii) with respect to any subsequent
Launch Year, the 12-month period beginning on the first day of the relevant
anniversary of the first Launch Year. Solely by way of example, if the First
Commercial Sale occurs on April 15, 2014, the first Launch Year shall commence
on April 1, 2014 and each subsequent Launch Year shall commence on April 1 of
each subsequent year.

 

5.The defined term “Licensed Product” in Article 1 (Definitions) of the
Agreement shall be deleted and replaced in its entirety with the following
definition:

 

“Licensed Product” means each of Biovance, ECMs, CTMs and any and all
Improvements thereof; and “Licensed Products” means, collectively, Biovance,
ECMs and CTMs, and any and all Improvements of each of them.

 

6.The defined term “Market Condition Change” in Article 1 (Definitions) of the
Agreement shall be deleted and replaced in its entirety with the following
definition:

 

“Market Condition Change” means, (i) for Biovance, at any time during the [****]
of this Agreement, and (ii) for a Tissue Matrix, at any time during the [****]
after the First Commercial Sale thereof, factors outside the reasonable control
of Alliqua, including supply shortages or outages, changes in any Governmental
Authority or Regulatory Authority regulation or reimbursement rate, and/or any
Regulatory Authority action, which would adversely affect the Commercialization
of such Licensed Product in any material respect.

 

7.The defined term “Regulatory Clearances and/or Approvals” in Article 1
(Definitions) of the Agreement shall be deleted and replaced in its entirety
with the following definition:

 

“Regulatory Clearances and/or Approvals” means all approvals necessary for the
commercial sale of a Licensed Product for any indication in a given country or
regulatory jurisdiction in the Territory, which shall include satisfaction of
all applicable regulatory and notification requirements, and shall be deemed to
include any stockpiling by any Governmental Authority for civilian or military
use, but which shall exclude any pricing and reimbursement approvals. With
respect to any CTMs, Regulatory Clearances and/or Approvals shall be deemed to
have been obtained if (i) such Licensed Product conforms in all material
respects to the product description set forth in the FDA letter of October 15,
2004 to Dr. Jeffrey Miller concerning CCT’s request for designation submitted to
the FDA on August 19, 2004, or (ii) in the reasonable determination of CCT,
otherwise meets the criteria contained in 21 CFR 1271.10(a) for regulation under
21 CFR 1271 and Section 361 of the Public Health Services Act.

 

2

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

8.The defined term “Supply Agreement” in Article 1 (Definitions) of the
Agreement shall be deleted and replaced in its entirety with the following
definition:

 

“Supply Agreement” means, as context requires: (i) that certain Supply Agreement
entered into by the Parties dated November 14, 2013 (as amended by the Parties
from time to time); or (ii) that certain Supply Agreement entered into by the
Parties dated April 10, 2014 (as amended by the Parties from time to time); or
(iii) any other agreement entered into between the Parties for the supply by CCT
of a Licensed Product to Alliqua.

 

9.Section 2.1(a) of Article 2 (Licenses) of the Agreement is amended by
inserting the following as the last sentence of such section:

 

“The license grant set forth in this Section 2.1(a) is also subject to CCT’s
right to Develop CTMs pursuant to Section 4.1 below.”

 

10.Article 2 (License) of the Agreement is amended by adding the following new
Section 2.7 after Section 2.6 thereof.

 

2.7 Manufacture and Supply of CTMs. Prior to anticipated First Commercial Sale
of CTMs, the Parties shall enter into a supply agreement with respect to CTMs on
substantially the same terms as the Supply Agreement for ECMs, except that the
purchase price for CTMs shall be negotiated by the Parties in good faith and
shall be set forth in such supply agreement. Upon the Parties’ full execution of
such supply agreement, it shall be deemed a “Supply Agreement” hereunder.

 

11.Section 4.1 of Article 4 (Development) of the Agreement is amended by
inserting the following immediately after the second sentence of such section:

 

“In further addition, Alliqua shall submit a Joint Development Plan for CTMs
(similar in nature to the Joint Development Plans submitted for Biovance and
ECMs) to the JSC no later than ninety (90) days prior to anticipated First
Commercial Sale of CTMs, such Joint Development Plan to be discussed in good
faith between the Parties prior to JSC submission, it being understood and
agreed that CCT shall have the right to continue to Develop CTMs. For clarity,
Alliqua’s obligation to use Commercially Reasonable Best Efforts to undertake
the Development activities for CTMs (and conduct the related clinical studies
and perform all such related activities) set forth in, and in accordance with
the applicable Joint Development Plan, is subject to CCT’s right to continue to
Develop CTMs.”

 

12.Section 6.2 of Article 6 (Commercialization) of the Agreement is amended by
inserting the following immediately after the third sentence of such section:

 

“In further addition, Alliqua shall submit an initial Commercialization Plan for
CTMs to the JSC no later than ninety (90) days prior to the First Commercial
Sale of CTMs in each relevant jurisdiction within the Territory.”

 

13.Schedule 7.2 (Milestone Payments) of the Agreement shall be deleted and
replaced in its entirety with Schedule 7.2 attached to this Second Amendment.

 

3

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

14.Article 14 (Miscellaneous) of the Agreement is amended to add the following
Section 14.13:

 

“14.13 Tissue Matrixes. The Parties agree that for purposes of Article 7
(Compensation) and Section 12.2(b) of Section 12 (Term and Termination) the
Tissue Matrixes shall be treated on an aggregate basis as if a single Licensed
Product, but for the avoidance of doubt, shall not be treated on an aggregate
basis for purposes of Sections 12.2(c), 12.5 or 12.6 of Article 12 (Term and
Termination). The Parties further agree that (i) there shall be only a single
aggregated Annual License Fee for any and all Tissue Matrixes, (ii) the
Milestone Events listed in (8) – (11) of Schedule 7.2 hereto shall be calculated
based on the aggregate Net Sales of any and all Tissue Matrixes, (ii) there
shall only be a single Milestone Payment for all Tissue Matrixes for each
Milestone Event listed in (5) –(7) of Schedule 7.2 hereto, and (iv) any royalty
payment required under Section 7.3 with respect to any and all Tissue Matrixes
shall be determined on an aggregate basis.”

 

15.Section 3.1(c)(ii)(1) (Governance), Schedules 7.1(a) (Annual License Fees),
7.1(b) (Annual License Fees and Base Purchase Price Examples), and 7.3(a)
(Royalties) of the Agreement are amended by replacing any references therein to
“ECMs” or “ECM” with “Tissue Matrixes.”

 

Performance under all other terms of the Agreement: Except as expressly amended
hereby, the Agreement shall remain in full force and effect as presently
written, and the rights, duties, liabilities and obligations of the Parties
thereto, as presently constituted, will continue in full effect. This Second
Amendment is incorporated and made a part of the Agreement between the Parties.
This Second Amendment, together with the Agreement, constitutes the entire
agreement between the Parties with respect to the subject matter contained
therein, and together, supersede and replace any prior and/or contemporaneous
discussions, understandings, representations or agreements, whether written or
oral, with respect to the subject matter thereof.

 

Counterparts: This Second Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same legal instrument. Facsimile or PDF execution
and delivery of this Second Amendment by any Party shall constitute a legal,
valid and binding execution and delivery of this Second Amendment by such Party.
The Parties to this document agree that a copy of the original signature
(including an electronic copy) may be used for any and all purposes for which
the original signature may have been used. The Parties agree they will have no
rights to challenge the use or authenticity of this document based solely on the
absence of an original signature.

 

[SIGNATURE PAGE ON NEXT PAGE]

 

4

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

IN WITNESS WHEREOF, each of the Parties has caused this Second Amendment to be
executed, as of the Second Amendment Effective Date, by its duly authorized
officer or representative.

 

ANTHROGENESIS CORPORATION   ALLIQUA BIOMEDICAL, INC.           By: /s/ Perry
Karsen   By: /s/ Lori Toner       Name: Perry Karsen   Name: Lori Toner      
Title: Chief Executive Officer   Title: Chief Marketing Officer

 

5

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

Schedule 7.2

 

Milestone Payments

 

    Milestone Event for Biovance   Milestone Payment 1   At such time as
aggregate annual Net Sales for any rolling twelve month period equal or exceed
[****]   [****] 2   At such time as aggregate annual Net Sales for any rolling
twelve month period equal or exceed [****]   [****] 3   At such time as
aggregate annual Net Sales for any rolling twelve month period equal or exceed
[****]   [****] 4   At such time as aggregate annual Net Sales for any rolling
twelve month period equal or exceed [****]   [****]

 

    Milestone Event for any and all Tissue Matrixes   Milestone Payment 5   The
earlier to occur of: (1) 510(k) or other Regulatory Clearance and/or Approval of
ECM [****]; or (2) First Commercial Sale of CTMs [****]   [****] 6   The earlier
to occur of: (1) 510(k) or other Regulatory Clearance and/or Approval of ECM
[****]; or (2) First Commercial Sale of CTMs [****]   [****] 7   The earlier to
occur of: (1) 510(k) or other Regulatory Clearance and/or Approval of ECM
[****]; or (2) First Commercial Sale of CTMs [****]   [****] 8   At such time as
aggregate annual Net Sales for any rolling twelve month period equal or exceed
[****]   [****] 9   At such time as aggregate annual Net Sales for any rolling
twelve month period equal or exceed [****]   [****] 10   At such time as
aggregate annual Net Sales for any rolling twelve month period equal or exceed
[****]   [****] 11   At such time as aggregate annual Net Sales for any rolling
twelve month period equal or exceed [****]   [****]

 

6

